                  Case 11-14548-PGH        Doc 637     Filed 02/18/20       Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                      Fort Lauderdale Division
IN RE:

PAMELA CARVEL,                                                  Case No. 11-14548-PGH

            Debtor.                                             Chapter 7
______________________________/

MOTION FOR ORDER AUTHORIZING TRUSTEE TO: (1) SELL LONDON FLAT AT
         PRIVATE SALE PURSUANT TO 11 U.S.C. § 363 FREE AND
CLEAR OF ALL CLAIMS, LIENS, AND ENCUMBRANCES; AND (2) PAY CLOSING
          EXPENSES IN CONNECTION WITH PROPOSED SALE

              (Property: Flat No. 268, Russel Court, Woburn Place, London, England)

         COMES now Les S. Osborne, Chapter 7 Trustee (the "Trustee"), pursuant to 11 U.S.C. §

363(b) and (f), Federal Rules of Bankruptcy Procedure 6004, and Local Rules of Bankr. S.D.

FLA. 2002-1 and 6004-1, hereby moves the Court for an Order authorizing the sale of the

estate's interest in the real property described below free and clear of all liens, claims, and

encumbrances and authorize the Trustee to pay closing expenses detailed herein at closing on the

proposed sale (the "Motion") and in support thereof would show:

             I. Jurisdiction

             1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334.

             2.     This matter is a core proceeding within the meaning of 28 U.S.C. §157(b)(2)(A),

(M); (N), and (0).

             3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             4.     The basis for the relief requested is 11 U.S.C. §§ 363(b) and (f), and Federal

Rules of Bankruptcy Procedure 2002 and 6004.




51692022;4
                                                   1
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                  Case 11-14548-PGH       Doc 637      Filed 02/18/20      Page 2 of 17




             II. Background

             5.    On February 23, 2011 (the "Petition Date"), Pamela Carvel, (the "Debtor") filed a

voluntary petition for relief under Chapter 11 of Title 11 of the United States Code in the United

States Bankruptcy Court for the Southern District of Florida, Fort Lauderdale Division. The

Chapter 11 case was converted to Chapter 7 on March 25, 2011.

         6.        On March 25, 2011, Les S. Osborne (the "Trustee") was appointed as Chapter

7 Trustee.

         7.        Since the filing of the Bankruptcy Case, the Trustee and estate professionals

have devoted considerable time investigating the assets owned by the Debtor on the Petition

Date. Among such assets is an interest in the real property Flat No. 268, Russell Court,

Woburn Place, London, England (the "London Flat"). The London Flat is a residential property

featuring approximately 300 square feet of space.

         8.        The Debtor concealed the acquisition of the London Flat and transfers related to

the ultimate acquisition of the London Flat from the Trustee and this Court. Ultimately, the

Trustee obtained an Order by this Court and an order in the United Kingdom authorizing the

Trustee to market and sell the London Flat as an asset of the Debtor's estate. In addition, the

sale of the London Flat is a material term of a global settlement approved by this Court

resolving various claims the Trustee asserted against Katarina Radomirovic and Tomislav

Radomirovic (the "Settling Defendants"). See ECF No. 588 at ¶5-6, 9.                   Specifically, the

Settling Defendants have consented to the sale and agreed to release and satisfy any liens

encumbering the London Flat that the Settling Defendants directly or indirectly assert against

the London Flat.




51692022;4
                                                   2
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                  Case 11-14548-PGH             Doc 637       Filed 02/18/20           Page 3 of 17




           9.        The Debtor did not claim the London Flat exempt and did not declare any funds

    used to acquire the London Flat as exempt. As well documented before this Court, the Debtor

    has failed to appear at a meeting of creditors or comply with any discovery requests

    propounded by the Trustee. As a result of Debtor's prolonged malfeasance in this case, the

    Debtor's Estate holds a substantial unsatisfied seven figure contempt judgment against the

    Debtor.

           10.       On or about January 9, 2020, the Trustee was forwarded an Agreement for the

    Sale of Commercial Real Estate (the "Sale Agreement") 1 form Aneta Luptakova (the

    "Purchaser") soliciting to purchase the London Flat "As is, where is" for the aggregate

    purchase price of £315,000. The Sale Agreement was procured by Dexters, the real estate

    broker retained by the Trustee and approved by the Court.

           11.       The Purchase Offer represented in the Sale Agreement represents fair market

    value of the London Flat based upon the advice provided by the Estate's Broker. Furthermore,

    acceptance of the Purchase Offer at this juncture outweighs the costs and delays associated

    with continued marketing of the London Flat as the Trustee has already spent in excess of a

    year attempting to sell the London Flat and the Purchase Offer represents the highest value

    received for the London Flat.

           12.       Accordingly, the Trustee asserts that disposition of the London Flat pursuant to

    the Sale Agreement represents the most cost efficient manner for the Estate to liquidate its

    interest in the London Flat.

           13.       Finally, the conveyance of the London Flat required the Trustee to retain a real
                    2                                              3
    estate broker       and a United Kingdom solicitor                 (collectively, the "United Kingdom


1
    A true and correct copy of the Sale Agreement is attached hereto as Exhibit "A."
2
    Dexters retained at ECF No. 624


51692022;4
                                                          3
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                 Case 11-14548-PGH            Doc 637       Filed 02/18/20        Page 4 of 17




    Professionals"). The Court has previously authorized the retention of these professionals and

    the Trustee seeks the final allowance and authority to fund at closing all fees owed to the

    United Kingdom Professionals as reflected in the attached closing statement attached as

    Exhibit "B."

           III. Relief Requested

           14.     By this Motion, the Trustee seeks the entry of an Order approving the sale of

    the estate's interest in the London Flat to Purchaser pursuant to the terms of the Sale

    Agreement free and clear of all liens, claims, and encumbrances and authorizing the Trustee to

    disburse all closing expenses detailed on the attached closing statement.

    IV. Basis for Relief Requested

           15.     The estate holds fee simple title to the London Flat by virtue of 11 U.S.C. §

    541.

           16.     The Trustee seeks the Court's authority to sell the London Flat pursuant to 11

    U.S.C. § 363(b) and 363(f).

           17.     Pursuant to Section 363(b) of the Bankruptcy Code, the Trustee, after notice

    and hearing, may use, sell, or lease property of the Debtor's estate other than in the ordinary

    course of business. 11 U.S.C. §363.

           18.     The Court should approve the sale if the Trustee can demonstrate a sound

    business justification for the sale and if the sale process is fair, open and reasonable. See

    Official Comm. Of Unsecured Creditors of LTV Aerospace & Defense Co. v. LTV Corp. (In re




3
  Howard Kennedy at ECF No. 633. Laurence Begner was the lead solicitor on the matter and has recently moved
from Howard Kennedy to Memery Crystal. The Trustee shall file a separate application to retain Memery Crystal
prior to any payment of any fees incurred by Memery Crystal in conjunction with the closing on the proposed sale.


51692022;4
                                                        4
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 11-14548-PGH          Doc 637      Filed 02/18/20      Page 5 of 17




Chateaugay Corp.), 973 F.2d 141, 143 (2d Cir. 1992); see also In re Sarah's Tent, LLC, 396

B.R. 571, 573 (Bankr. S.D. Fla. 2008).

         19.    Further, pursuant to 363(f)(2) the Trustee is authorized to sell property free and

clear of any interest in such property if such entity consents. Here, any interested party with

an interest against the London Flat consents to the sale free and clear of the interest or is not

anticipated to interpose any objection.

         20.    Bankruptcy Rule 6004(f) contemplates sales outside of the ordinary course of

business made by private sale. The proposed sales price is £315,000 (the "Sales Proceeds").

This offer represents the highest and best offer for the London Flat conveyed to the Trustee

and approximates the value of the London Flat.

         21.    The London Flat is being sold "as-is, where-is", by Trustee's Deed, and will

contain solely a representation that this Court has found the Estate has marketable title to

convey the London Flat by virtue of the Debtor's ownership of the London Flat at the time the

Bankruptcy Case was commenced.

         22.    The closing shall occur as soon as practicable following the entry of an Order

approving this Motion.

         23.    Section §363(m) of the Bankruptcy Code protects a good faith purchaser's

interest in property purchased notwithstanding if a sale conducted under Section 363(b) is later

reversed or modified on appeal.

         24.    The sale should be found to have been in good faith if the Trustee can

demonstrate the transaction occurred at arm's-length and without fraud or collusion. See

Kabro Assocs. of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111

F.3d 269, 276 (2nd Cir. 1997) ("Typically, the misconduct that would destroy a purchaser's




51692022;4
                                                   5
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 11-14548-PGH          Doc 637      Filed 02/18/20      Page 6 of 17




good faith status at a judicial sale involves fraud, collusion between the purchaser and other

bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders."

(citations omitted)); see also In re Lorraine Brooke Associates, Inc., No. 07-12641 2007

WL 2257608 (Bankr. S.D. Fla. Aug. 2, 2007) (holding that a sale was entitled to the

protections of Section 363(m) of the Bankruptcy Code when it was based upon arm's-length

bargaining and without collusion).

         25.    Upon information and belief, the Purchaser does not have any relationship with

the Debtor, the Trustee or any estate professionals. Therefore, the Trustee requests that the

Buyer be afforded the protections of 11 U.S.C. § 363(m).

         26.    To the best of the Trustee's knowledge, information and belief, there will be no

negative tax consequences associated with this sale.

         27.    Because it appears to the Trustee that this transaction provides a benefit to all

parties involved, the Trustee requests an Order approving this sale.

         28.    Finally, the Trustee further requests that the fourteen (14) day stay imposed by

Bankr. R. 6004(h) be waived. As detailed herein, the Foundation is the sole creditor of the

Debtor's estate and the London Flat has been marketed for sale in excess of a year. Waiving

the fourteen (14) day stay will allow the Trustee to expedite closing on the sale to Purchaser.

         WHEREFORE, the Trustee respectfully requests that the Court enter an Order (i)

authorizing the sale subject of the real property described above free and clear of all claims,

liens, and encumbrances; (ii) authorizing the Trustee to pay all required closing costs at

closing; (iii) waiving fourteen (14) day stay imposed by Bankr. R. 6004(h); (iv) affording

the Purchaser the protections of 11 U.S.C. §363(m); and (v) granting the Trustee any other

relief to which he may be entitled.




51692022;4
                                                   6
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
             Case 11-14548-PGH            Doc 637      Filed 02/18/20      Page 7 of 17




Date: February 18, 2020                         Respectfully submitted,

                                                By: /s/ Eyal Berger
                                                Eyal Berger, Esq.
                                                Florida Bar No. 11069
                                                AKERMAN LLP
                                                Las Olas Centre II, Suite 1600
                                                350 East Las Olas Blvd.
                                                Fort Lauderdale, Florida 33301
                                                Tel: 954-463-2700
                                                Fax: 954-463-2224
                                                eyal.berger@akerman.com

                                                Counsel to Trustee, Les Osborne




51692022;4
                                                   7
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 11-14548-PGH              Doc 637         Filed 02/18/20       Page 8 of 17




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

February 18, 2020 to all parties receiving electronic filings pursuant to CM/ECF and/or U.S.

mail listed on the below service list and attached mailing matrix.



                                                               By: /s/ Eyal Berger
                                                                      Attorney

SERVICE LIST


11-14548-PGH Notice will be electronically mailed to:

Marc P Barmat on behalf of Defendant Katarina Radomirovic
mbarmat@furrcohen.com, rrivera@furrcohen.com;atty_furrcohen@bluestylus.com

Marc P Barmat on behalf of Defendant Tomislav Radomirovic
mbarmat@furrcohen.com, rrivera@furrcohen.com;atty_furrcohen@bluestylus.com

Eyal Berger, Esq. on behalf of Plaintiff Les S. Osborne
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Eyal Berger, Esq. on behalf of Plaintiff Leslie Osborne
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Eyal Berger, Esq. on behalf of Trustee Leslie S Osborne
eyal.berger@akerman.com, jeanette.martinez@akerman.com

Victoria E Brieant, Esq on behalf of Creditor 424 East 57th Street Tenants Corp.
Victoria@brieantlaw.com

William J Denius on behalf of Creditor Penningtons Solicitors LLP
wjdenius@kpsds.com, cschlitt@kpsds.com

Joan M Levit, Esq on behalf of Trustee Leslie S Osborne
joan.levit@akerman.com, charlene.cerda@akerman.com

David B Marks on behalf of Debtor Pamela Carvel
brett.marks@akerman.com, charlene.cerda@akerman.com

David B Marks on behalf of Plaintiff Leslie Osborne
brett.marks@akerman.com, charlene.cerda@akerman.com

David B Marks on behalf of Trustee Leslie S Osborne
brett.marks@akerman.com, charlene.cerda@akerman.com

Timothy J Norris, Esq on behalf of Creditor Duane Morris LLP
tjnorris@duanemorris.com


51692022;4
                                                          8
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
               Case 11-14548-PGH              Doc 637        Filed 02/18/20       Page 9 of 17




Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Leslie S Osborne
osbornetrustee@kennethrappaportlawoffice.com, lso@trustesolutions.com;lo@trustesolutions.net

Leslie S Osborne on behalf of Trustee Leslie S Osborne
osbornetrustee@kennethrappaportlawoffice.com, lso@trustesolutions.com;lo@trustesolutions.net

Leslie S. Osborne, Esq. on behalf of Plaintiff Les S. Osborne
office@rorlawfirm.com, 4275819420@filings.docketbird.com

Leslie S. Osborne, Esq. on behalf of Trustee Leslie S Osborne
office@rorlawfirm.com, 4275819420@filings.docketbird.com

Jordan L Rappaport, Esq on behalf of Trustee Leslie S Osborne
office@rorlawfirm.com, 1678370420@filings.docketbird.com

Carlos E. Sardi, Esq on behalf of Creditor Thomas and Agnes Carvel Foundation
carlos@sardilaw.com, carlos@ecf.courtdrive.com

Carlos E. Sardi, Esq on behalf of Interested Party Betty Godley
carlos@sardilaw.com, carlos@ecf.courtdrive.com

Carlos E. Sardi, Esq on behalf of Interested Party Lawrence Newman
carlos@sardilaw.com, carlos@ecf.courtdrive.com

Zana Michelle Scarlett on behalf of U.S. Trustee Office of the US Trustee
Zana.M.Scarlett@usdoj.gov

Michael D. Seese, Esq. on behalf of Interested Party Blank Rome LLP
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party Markewich & Rosenstock LLP
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party Eve Rachel Markewich
mseese@seeselaw.com, sseward@seeselaw.com

Hylton Wynick
bkadmin@zuckerforensics.com


11-14548-PGH Notice will not be electronically mailed to:
                                                     Pamela Carvel
Pamela Carvel                                        110 West 9th Street, Suite 177
P.O. Box 460006                                      Wilmington, DE 19801
Fort Lauderdale, FL 33346
                                                     Trimble Trends, Inc.
Pamela Carvel                                        c/o A Registered Agent, Inc.
P.O. Box 58                                          8 The Green, Suite A
Cranberry, NJ 08512-0058                             Dover, DE 19901




51692022;4
                                                         9
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
             Case 11-14548-PGH           Doc 637       Filed 02/18/20     Page 10 of 17



Linda Casa, Inc.                                        New York State Department of Taxation
c/o Trimble Trends, Inc.                                & Finance Tax Compliance Division
110 West 9th Street, Suite 177                          PO Box 5300
Wilmington, DE 19801                                    Albany, NY 12205-0100

Eli Gabay, Esq. on behalf of                            Kevin A. Stevens on behalf of
Defendants Katarina Radomirovic &                       Creditor The Thomas & Agnes Carvel
  Tomislav Radomirovic                                  Foundation
Solomon Sherman and Gabay                               98 Lafayette Ave
1628 JFK Blvd., 22nd Floor                              Suffern, NY 10901
Philadelphia, PA 19103
                                                        Maria Vasile
Internal Revenue Service                                4101 N 31 Ave
Centralized Insolvency Operations                       Hollywood, FL 33021
POB 7346
Philadelphia, PA 19101-7346                             Denise K. Wildes
                                                        180 Maiden Lane
Kevin McKeown                                           New York, NY 10038
POB 616
New York, NY 10156                                      Pervaze Ahmed
                                                        #1 London Bridge
                                                        London SE1 9BG
                                                        DX 144370 Southwark 4


                                                        ATTACHED MAILING MATRIX




51692022;4
                                                  10
AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
                               Case 11-14548-PGH        Doc 637           Filed 02/18/20   Page 11 of 17
Label Matrix for local noticing                Blank Rome LLP                                  Duane Morris LLP
113C-0                                         c/o Michael D. Seese, Esq.                      Duane Morris LLP
Case 11-14548-PGH                              One East Broward Boulevard, Suite 1010          c/o Timothy J. Norris, Esq.
Southern District of Florida                   Ft. Lauderdale, FL 33301-1866                   200 South Biscayne Blvd.
Fort Lauderdale                                                                                Suite 3400
Tue Feb 18 14:06:46 EST 2020                                                                   Miami, FL 33131-5323
Internal Revenue Service                       MG Products   Company                           Markewich & Rosenstock LLP
Centralized Insolvency Operations              c/o Moffa &   Bonacquisti, P.A.                 c/o Michael D. Seese, Esq.
POB 7346                                       1776 N Pine   Island Rd #222                    One East Broward Boulevard
Philadelphia, PA 19101-7346                    Plantation,   FL 33322-5223                     Suite 1010
                                                                                               Ft. Lauderdale, FL 33301-1866

New York State Department of Taxation and Fi   Penningtons Solicitors LLP                      Sun Shore Specialty Company
Tax Compliance Division                        c/o William J. Denius, Esq., PO Box 1913        c/o Moffa & Bonacquisti, P.A.
PO Box 5300                                    Orlando, FL 32802-1913                          1776 N Pine Island Rd #222
Albany, NY 12205-0300                                                                          Plantation, FL 33322-5223


The Thomas and Agnes Carvel Foundation         Thomas and Agnes Carvel Foundation              Trimble Trends, Inc.
c/o Kevin A Stevens                            c/o Carlos E Sardi                              110 W. 9th Street
98 Lafayette Ave                               100 SE 2 St 44 Flr                              Suite 177
Suffern, NY 10901-5562                         Miami, FL 33131-2100                            Wilmington, DE 19801-1618


Wipsit Aire Company, Inc.                      Blank Rome                                      Chauncey Partners LLC
110 W. 9th Street                              130 North 18 Street                             c/o Julie E. Hough
Suite 177                                      Philadelphia, PA 19103-2768                     320 SE 11 Street
Wilmington, DE 19801-1618                                                                      Fort Lauderdale, FL 33316-1138


Duane Morris                                   Hudson Valley Bank                              Hunt Cook
c/o Laure Lonergan                             c/o Koob & Magoolaghan                          2200 Corporate Blvd. NW
30 S 17 St                                     221 Devoe Ave.                                  Boca Raton, FL 33431-7387
Philadelphia, PA 19103-4196                    Yonkers, NY 10705-2738


Internal Revenue Service                       Kaplan & Levenson                               McCarthy Fingar & Joel Aurnou
P.O. Box 7346                                  630 3rd Avenue                                  11 Martine Avenue
Philadelphia, PA 19101-7346                    New York, NY 10017-6767                         White Plains, NY 10606-1934



NCO Financial Services                         Office of the US Trustee                        Penningtons Solicitors LLP
507 Prudential Road                            51 S.W. 1st Ave.                                c/o Killgore, Pearlman, Stamp, Ornstein
Horsham, PA 19044-2308                         Suite 1204                                      & Squires, P.A.
                                               Miami, FL 33130-1614                            P.O. Box 1913
                                                                                               orlando, FL 32802-1913

The Thomas and Agnes Carvel Foundation         The Thomas and Agnes Carvel Foundtion           Thomas & Agnes Carvel Foundation
c/o Carlos E. Sardi, Esq.                      c/o Kevin A Stevens                             35 E. Grassy Sprain Road
Genovese Joblove & Battista, PA                98 Lafayette Ave                                Yonkers, NY 10710-4620
100 SE Second Street, 44th Floor               Suffern NY 10901-5562
Miami, Florida 33131-2100

United States Trustee                          David B Marks                                   Denise K. Wildes
51 SW 1 Ave., Room 1204                        350 E Las Olas Blvd # 1600                      180 Maiden Ln
Miami, FL 33130-1614                           Ft Lauderdale, FL 33301-4247                    New York, NY 10038-4925
                                 Case 11-14548-PGH              Doc 637           Filed 02/18/20     Page 12 of 17
Eve   Rachel Markewich                                 Hylton Wynick                                        Hylton Wynick
c/o   Michael D. Seese, Esq.                           2 South Biscayne Blvd. #2690                         Zucker Forensics
One   East Broward Boulevard, Suite 1010               Miami, FL 33131-1815                                 1801 N Military Tr #160
Ft.   Lauderdale, FL 33301-1866                                                                             Boca Raton, FL 33431-1815


Kevin McKeown                                          Leslie S Osborne                                     Maria Vasile
POB 616                                                1300 N. Federal Hwy #203                             4101 N 31 Ave
New York, NY 10156-0616                                Boca Raton, FL 33432-2848                            Hollywood, FL 33021-2011



Pamela Carvel
POB 460006
Ft Lauderdale, FL 33346-0006




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)424 East 57th Street Tenants Corp.                  (u)Chauncey Partners LLC                             (du)424 East 57th Street Tenants Corp.




(u)Betty Godley                                        (u)Daniel Amicucci                                   (u)Dina M. Aversano




(u)Lawrence Newman                                     (u)Michael Keating                                   (u)Pervaze Ahmed
                                                                                                            #1 London Bridge
                                                                                                            London SE1 9BG
                                                                                                            DX 144370 Southwark 4


End of Label Matrix
Mailable recipients      36
Bypassed recipients       9
Total                    45
Case 11-14548-PGH   Doc 637   Filed 02/18/20   Page 13 of 17




               EXHIBIT "A"
Case 11-14548-PGH   Doc 637   Filed 02/18/20   Page 14 of 17
Case 11-14548-PGH   Doc 637   Filed 02/18/20   Page 15 of 17
Case 11-14548-PGH   Doc 637   Filed 02/18/20   Page 16 of 17




               EXHIBIT "B"
            Case 11-14548-PGH           Doc 637      Filed 02/18/20      Page 17 of 17


                                    COMPLETION STATEMENT




Property:                            Flat 268 Russell Court Woburn Place London WC1H 0NF




Howard Kennedy                                £10,000.00
Memery Crystal Fees                            £5,000.00
VAT on Memery Crystal Fees                     £1,000.00
Telegraphic Transfer Fee x2                       £54.00
Land Registry Official Copies                     £15.00
Broker fee inclusive of VAT                    £7,560.00
Managing Agent fee for sales pack                £480.00                          £24,109.00




                                                 4180726.1
